Exhibit STOCK APPRECIATION RIGHTS AGREEMENT PURSUANT TO THE CARRIZO OIL & GAS, INC. CASH-SETTLED STOCK APPRECIATION RIGHTS PLAN THIS AGREEMENT (“Agreement”) is made as of the 3rd day of June, 2009 (the “Grant Date”), by and between Carrizo Oil & Gas, Inc., a Texas corporation (the “Company”), and employee name (the “Grantee”). The Company has adopted the Carrizo Oil & Gas, Inc. Cash-Settled Stock Appreciation Rights Plan, as established effective June 3, 2009 (the “Plan”), a copy of which is appended to this Agreement as ExhibitA and by this reference made a part hereof, for the benefit of certain individuals providing services to the Company and its Subsidiaries, as set forth in the Plan.Capitalized terms used and not otherwise defined herein shall have the meaning ascribed thereto in the Plan. Pursuant to the Plan, the Committee, which has generally been assigned responsibility for administering the Plan, has determined that it would be in the interest of the Company and its stockholders to grant the stock appreciation rights provided herein in order to provide Grantee with additional remuneration for services rendered, to encourage Grantee to remain in the employ of the Company or its Subsidiaries and to increase Grantee’s personal interest in the continued success and progress of the Company. The Company and Grantee therefore agree as follows: 1.Grant of SAR.Subject to the terms and conditions herein, the Company grants to the Grantee during the period commencing on June 3rd, 2009 and expiring at 5p.m. Houston, Texas time(“Close of Business”) on June 3rd, 2016 (the “SAR Term”), subject to earlier termination pursuant to paragraph6 below, a stock appreciation right with respect to the number of shares of Company Common Stock (“Common Stock”) set forth on Schedule 1 hereto (the “SAR Shares”) with an exercise price set forth on Schedule1 (the “Exercise Price”).The Exercise Price and SAR Shares are subject to adjustment pursuant to paragraph9 below.This stock appreciation right is hereinafter referred to as the “SAR.” 2.Conditions of Exercise.The SAR is exercisable only in accordance with the conditions stated in this paragraph. (a) Except as otherwise provided in this subparagraph(a), the SAR may only be exercised to the extent the SAR has become available for exercise in accordance with the following schedule, provided, however, that the SAR shall not be exercisable unless the average daily production of the Company for the calendar quarter ended September 30, 2009 (“3Q09”) is at least (i) 54,764 thousand standard cubic feet equivalent per day (“Mcfe/d”), if the Company’s weighted average realized natural gas price (excluding the impact of cash settled hedges) for 3Q09 is greater than or equal to $3/Mcf or (ii) 43,811 Mcfe/d, if the Company’s weighted average realized natural gas price (excluding the impact of - 1 - cash settled hedges) for 3Q09 is less than $3/Mcf: Percentage of SAR Date_Shares Available for
